Name: Commission Decision of 14 July 1988 adopting the list of the regions eligible under the Community scheme to encourage the cessation of farming
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural structures and production;  regions and regional policy; NA
 Date Published: 1988-08-20

 Avis juridique important|31988D047088/470/EEC: Commission Decision of 14 July 1988 adopting the list of the regions eligible under the Community scheme to encourage the cessation of farming Official Journal L 231 , 20/08/1988 P. 0035 - 0036*****COMMISSION DECISION of 14 July 1988 adopting the list of the regions eligible under the Community scheme to encourage the cessation of farming (88/470/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1096/88 of 25 April 1988 establishing a Community scheme to encourage the cessation of farming (1), and in particular Article 10 (2) thereof, Whereas Article 10 (2) of Regulation (EEC) No 1096/88 provides for the establishment of a Community list classifying the regions of the Community on the basis of the composite indicator with a view to determining the Community contribution to expenditure arising from the application of the scheme referred to in the second indent of Article 4 (1) of that Regulation; Whereas the regions set out in the Annex to this Decision correspond to the categories specified in Article 10 (3) of the aforementioned Regulation; Whereas the European Agricultural Guidance and Guarantee Fund (EAGGF) Committee has been consulted on the financial aspects; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structure, HAS ADOPTED THIS DECISION: Article 1 The regions eligible under Article 10 (3) of Regulation (EEC) No 1096/88 shall be those listed in the Annex. Article 2 This Decision is addressed to the Member States. Done at Brussels, 14 July 1988. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 110, 29. 4. 1988, p. 1. ANNEX List of regions eligible under Article 10 (3) of Regulation (EEC) No 1096/88 I. Regions where the composite indicator is more than 75 % but less than 85 % of the Community indicator: - Italy: Abbruzzi, Sardegna - United Kingdom: Northern Ireland - Spain: Pais Vasco, Rioja, Baleares. II. Regions where the composite indicator is less than 75 % of the Community indicator: - Italy: Campania, Molise, Puglia, Basilicata, Calabria, Sicilia - Ireland: whole territory - Greece: whole territoy - Spain: whole territory, except regions listed under I above - Portugal: whole territory.